Citation Nr: 0520944	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  97-32 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for trochanteric bursitis of the left hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & her husband



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from October 1980 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that granted the veteran's claim of 
entitlement to service connection for trochanteric bursitis 
of the left hip, evaluating it as zero percent disabling, 
effective August 21, 1996.  The veteran has perfected a 
timely appeal.

By rating decision issued in June 1997, the RO granted an 
initial disability rating of 10 percent for trochanteric 
bursitis of the left hip, effective August 21, 1996.  

The veteran testified at a local hearing held at the RO in 
November 1997 and at a Board hearing held before the 
undersigned at the RO in February 2000.

The Board remanded this claim for additional development in 
April 2000 and in September 2003 and it has now been returned 
to the Board.

Because the veteran has disagreed with the initial disability 
rating of 10 percent assigned to her service-connected 
trochanteric bursitis of the left hip, including as secondary 
to a service-connected left knee disability, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  At no time since the effective date of service 
connection, has the veteran experienced a compensable level 
of left hip limitation of motion; or had a fracture, flail 
joint, or malunion.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 10 percent for trochanteric bursitis of the left 
hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5019 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

The veteran and her service representative were advised of 
the evidence needed to substantiate entitlement to an initial 
disability rating in excess of 10 percent for trochanteric 
bursitis of the left hip, in the June 1997 rating decision, 
the June 1997 statement of the case, the February 1999 
supplemental statement of the case, the Board's April 2000 
remand, the November 2002 supplemental statement of the case, 
the Board's September 2003 remand, a March 2004 letter, and a 
January 2005 supplemental statement of the case.  The 
decisional documents described the criteria for a higher 
initial evaluation, and the ways in which the evidence failed 
to show that the hip disability met those criteria.  They 
thereby put her on notice of evidence needed to substantiate 
entitlement.  The April 2000 remand described evidence that 
was being sought to substantiate the claim.  

The March 2004 letter described specific evidence that could 
substantiate the claim.  The letter also described the 
veteran's responsibilities for submitting such evidence and 
told her what evidence, and assistance in obtaining evidence, 
VA would provide.  She was thereby advised of what evidence 
she was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

The letter told her that she could obtain evidence relevant 
to her claim, and encouraged her to submit such evidence as 
soon as possible.  She was thereby told to submit relevant 
evidence in her possession.  38 C.F.R. § 3.159(b).

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

The Court also recently held that prejudicial error occurs in 
the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005), slip op. at 15, 22.  
Appellants must identify "with considerable specificity": 
(1) how the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 21.  

Failure to inform the appellant about who should provide what 
information and evidence, by itself, does not have the 
natural effect of producing prejudice because prejudice can 
arise from such an error only if the appellant failed to 
submit evidence because he was not advised to do so or if VA 
failed to obtain evidence that it should have obtained.  
Mayfield, slip op. at 23.  Failure to provide notice before 
the initial adverse decision by the AOJ also does not have 
the natural effect of producing prejudice.  Mayfield, slip 
op. at 24.  

Here, there is no indication that the post-adjudication VCAA 
notice provided to the veteran and her service representative 
constituted prejudicial error.  The veteran has not 
identified specifically how the notice was defective, what 
evidence she would have provided if otherwise notified about 
the VCAA, or how the lack of proper notice and evidence 
affected the essential fairness of this adjudication.  Her 
hearing testimony was to the effect that there were 
additional records in support of her claim, and VA ultimately 
obtained these records.  If she submitted additional evidence 
substantiating her claim, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including her service medical records and post-service VA and 
private treatment records.  There are no reported records 
that are not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with an examination that contained the necessary 
findings to evaluate the severity of the service-connected 
trochanteric bursitis of the left hip.  Thus, the Board 
concludes that no further examinations are required in this 
case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating her claim.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

Service medical records show no in-service treatment for a 
left hip condition.

On VA outpatient treatment in May 1996, the veteran 
complained that her left hip was "popping in and out" while 
walking down a hill.  She had experienced hip joint pain and 
dislocation that had lasted for a week.  She questioned 
whether her left hip problems were associated with her 
service-connected left knee disability.  Objective 
examination of the left hip revealed a good range of motion.  
The VA examiner elicited a popping sensation on abduction of 
the left hip.  The assessment was that the veteran's left hip 
complaints were possibly related to the chronic left knee 
disorder.

When she filed her claim of entitlement to service connection 
for trochanteric bursitis of the left hip, in August 1996, 
the veteran stated that her service-connected left knee 
disability had caused her to favor her left hip when walking.  
As a result, she had experienced a lot of difficulty with her 
left hip.

The veteran complained of left hip popping on VA joints 
examination in September 1996.  Her left hip pain was 
intermittent and usually associated with popping over the 
lateral aspect of the left hip with leg movements.  She 
denied any history of left hip trauma.  

Examination of the left hip revealed tenderness over the 
greater trochanter.  The examiner was unable to elicit a 
popping sensation.  The range of motion of the left hip was 
to 110 degrees of flexion.  There was full extension.  
External and internal rotations of the left hip were both to 
35 degrees.  There was 40 degrees of abduction, with a 
complaint of pain in the left hip at that point.  The 
diagnoses included trochanteric bursitis with probable 
associated left iliotibial band syndrome.  

On VA outpatient treatment in September 1996, the veteran 
complained of popping and pain in her left hip for the 
previous 3-4 years.  It was most noticeable walking down 
hillsides.  Objective examination of the left hip revealed 
weakness in the left thigh muscles as compared with the 
right.  There was no noticeable gait abnormality.  The 
assessment was noticeable weakness in the left hip.

Following outpatient treatment in November 1996, the 
assessment included chronic left knee pain with subsequent 
left hip pain.

Following outpatient treatment in May 1997, the assessment 
included mild degenerative arthritis of the left hip, by 
history, secondary to disuse/left knee problems.  

The veteran testified at her RO hearing in November 1997 that 
her work as a botanist involved daily walks over rough 
terrain.  Her left hip disability interfered with this work.  
She described her left hip pain as a popping and grinding 
sensation that occurred once or twice a week.  

The veteran complained of intermittent left hip pain and a 
clicking sensation in the left hip on VA joints examination 
in December 1997.  The VA examiner reviewed the veteran's 
claims file.  Objective examination of the left hip revealed 
no swelling or deformity.  Flexion was to 90 degrees.  
Hyperextension was to 2 degrees.  Abduction was to 40 
degrees.  Adduction was to 25 degrees.  External rotation was 
to 30 degrees.  Internal rotation was to 35 degrees.  The 
diagnoses included trochanteric bursitis of the left hip.

On VA joint examination in July 1998, the veteran complained 
of lateral hip pain radiating in to the left thigh and a 
clicking sensation in the left hip.  The VA examiner stated 
that, although the claims file was not available for review, 
he had not seen anything that required any further 
clarification from the claims file.  She experienced flare-
ups of left hip pain about once a week.  

Examination revealed a full range of motion in the hips with 
no pain or tenderness.  The VA examiner commented that the 
veteran would experience a 15 percent reduction in left hip 
motion based on her subjective symptoms.  This examiner also 
commented that the veteran would experience a 30 percent 
reduction in left hip motion during flare-ups.  The 
assessment included trochanteric bursitis of the left hip 
with degenerative left hip joint per x-rays.  

The veteran testified at her Board hearing in February 2000, 
that she experienced limitation of motion in her left hip.  

The veteran complained that her left hip was weaker and had 
given way, causing her to fall, on VA outpatient treatment in 
June 2000.  Objective examination of the left hip revealed a 
full range of motion.  The veteran was agile.  There was 
tenderness over the trochanteric bursa.  The assessment 
included chronic bursitis of the left hip.

The veteran complained of worsening left hip pain on private 
outpatient physical therapy in October 2000.  She experienced 
a lot of hip pain.  Physical examination revealed 
considerable weakness in and about the left quadriceps 
muscle.

On VA joint examination in January 2002, the veteran 
complained of pain and clicking laterally in the left hip, 
left hip weakness, and easy fatigue.  The examiner stated 
that the veteran reported "collapsing of her left leg" that 
was mostly due to her left knee disability.  This examiner 
also reviewed the veteran's claims file.  He had previously 
examined the veteran in July 1998.  The veteran denied any 
impaired coordination.  She reported daily flare-ups of left 
hip pain.  Objective examination revealed some limping with 
the left hip.  The veteran was able to rise on her heels and 
toes.  

Hip motion was from 0 to 130 degrees on the left with 
complaints of pain on movement, especially at full flexion.  
Left hip pain was felt anteriorly and laterally.  Tenderness 
was predominantly at the greater trochanter on the lateral 
aspect of the hip.  There was some crepitation at the 
trochanter with hip movements.  There was mild anterior 
muscular tenderness which worsened with flexion.  Hip 
rotation and abduction were normal and equal.  

The examiner commented that the veteran would experience a 
30-degree decrease in flexion of the left hip as a result of 
her complaints.  This examiner also stated that the veteran 
would experience a 25-degree decrease in flexion of the left 
hip during flare-ups.  The veteran's left hip pain did not 
radiate to the left thigh or knee.  The assessment was 
chronic trochanteric bursitis of the left hip.

On VA joint examination in July 2002, the veteran complained 
of flare-ups of mild left hip discomfort 2 to 4 times per 
year lasting 2 to 5 days.  She stated that her left hip 
flare-ups had never prevented her from performing her field 
work as a botanist.  The VA examiner reviewed the veteran's 
claims file.  Objective examination of the left hip revealed 
flexion to 102 degrees, extension to 27 degrees, adduction to 
27 degrees, abduction to 37 degrees, external rotation to 22 
degrees with a cramp experienced in the inguinal region, and 
internal rotation to 38 degrees again with a cramp in the 
inguinal region.  X-rays of the left hip were reviewed which 
showed a normal left hip.  The assessment included chronic 
trochanteric bursitis of the left hip.

VA outpatient treatment records, including records of 
orthopedic treatment, dated from October 2002 to January 
2005, contain no findings referable to the left hip 
disability.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Here, the veteran's service-connected trochanteric bursitis 
of the left hip is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2004).

The note following Diagnostic Code 5019 provides that 
bursitis is evaluated as limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint is non-compensable under the appropriate 
diagnostic codes, Diagnostic Code 5003 provides a rating of 
10 percent for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The Notes 
following Diagnostic Code 5003 provide that ratings based on 
x-ray findings will not be assigned to bursitis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2004).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2004) provide criteria for rating hip and thigh 
disabilities.  Diagnostic Code 5250 requires ankylosis of the 
hip.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).  Because the 
veteran has had significant hip motion on all examinations, 
she cannot be said to have ankylosis.

Diagnostic Code 5251, provides a maximum rating of 10 percent 
for limitation of extension, and thus, cannot provide a basis 
for a higher initial rating for the left hip disability.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees, a 30 percent rating 
where flexion is limited to 20 degrees, and a 40 percent 
rating where flexion is limited to 10 degrees.  The greatest 
limitation of flexion reported on any examination was 90 
degrees of flexion reported on the December 1997 examination.  
Even allowing for the reported 30 percent reduction in motion 
during flare ups or due to functional factors, the veteran's 
disability would not meet the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5252.  38 C.F.R. 
§§ 4.40, 4.45.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.  The veteran has been reported to have 
abduction well beyond 10 degrees.  The additional limitation 
of motion reportedly due to functional factors, or during 
flare-ups does not reduce the range of abduction to 10 
degrees.  38 C.F.R. §§ 4.40, 4.45.  Thus, she does not meet 
the criteria for an evaluation in excess of 10 percent under 
this diagnostic code.

Evaluations in excess of 10 percent under Diagnostic Codes 
5254 and 5255 require flail joint, fracture, or malunion.  X-
rays have not been interpreted as showing these impairments, 
and there is no other evidence of flail joint, fracture or 
malunion.

Because there is not involvement of two major joint groups, 
and incapacitating attacks have not been reported, a 20 
percent evaluation is not warranted under Diagnostic Code 
5003 for occasional incapacitating attacks.

Reviewing all of the evidence, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
trochanteric bursitis of the left hip have not been met.  
38 C.F.R. § 4.130, Diagnostic Code 5019 (2004).  Since the 
veteran does not have deficiencies in most of the areas 
needed for a 20 percent evaluation, the disability does not 
more closely approximate the criteria for that evaluation 
than for the current 10 percent rating.  38 C.F.R. §§ 4.7, 
4.21.  The veteran has not met most of these criteria at any 
time during the appeal period.  Fenderson.

There is no evidence that the veteran's trochanteric bursitis 
of the left hip causes marked interference with any current 
employment, or that it has required any recent period of 
hospitalization.  Thus, an extraschedular rating is not for 
consideration.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
38 C.F.R. § 3.321(b).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to an 
initial rating in excess of 10 percent for trochanteric 
bursitis of the left hip.  The Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for trochanteric bursitis of the left hip is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


